DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on October 7, 2020, and Drawings filed on October 7, 2020.
2.	Claims 1–17 are pending in this case. Claim 1, 16, 17 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear what constitutes “one or more third representations of live media,” It is unclear whether a live media has multiple representations and the claim is for the third representation of the live media, or whether there is a third representation on the interface display that is the live media. It is unclear how the first live media relates to the first media, whether they are same media.  
For the purpose of a compact prosecution, the third representation is interpreted as a third representation on interface display that displays the live media that is different from the first media. 
	With regard to claim 14 applicant claims the aspect of “displaying, in the user interface, one or more third representations of recommended media, wherein the recommended media are selected based on a number of people that are consuming the recommended media, and a third respective representation of the one or more third representations corresponding to first recommended media is selectable to display additional information associated with the first recommended media.” 
	It is unclear what constitute “one or more third representations of recommended media” It is unclear whether a recommended media has multiple representations and the claim is for the third representation of the recommended media, or whether there is a third representation on the displayed interface that is the recommended media. It is 
For the purpose of a compact prosecution, the third representation is interpreted as a third representation on the interface display that displays the recommended media that is different from the first media. 

	With regard to claim 15 applicant claims the aspect of “displaying, in the user interface, one or more third representations of recommended media, wherein the recommended media are selected based on a history of a user of the electronic device, and a third respective representation of the one or more third representations corresponding to first recommended media is selectable to display additional information associated with the first recommended media.”
	It is unclear what constitute “one or more third representations of recommended media” It is unclear whether a recommended media has multiple representations and the claim is for the third representation of the recommended media, or whether there is a third representation on the displayed interface that is the recommended media. It is unclear how the first recommended media relates to the first media, whether they are same media.  
For the purpose of a compact prosecution, the third representation is interpreted as a third representation on the interface display that displays the recommended media that is different from the first media.

	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 3, 10, 12, 13, 16, 17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gossweiler, Pub. No.: 2012/0110621A1. 
With regard to claim 1:
Gossweiler discloses A method comprising: at an electronic device in communication with a display device and one or more input devices: displaying, via the display device, a user interface that includes: a first region that includes one or more first representations of different people (paragraph 54: “Referring again to FIG. 1B, the user may change the displays of the social networking area 117 and the schedule grid 120 in various ways. For example, the user may add other contacts to the social networking area 117, such as by selecting controls (now shown) to initiate a conversion with a new contact. Similarly, new contacts may appear in the social networking area 117 if they initiated the communication. When such communication starts, the new contact's media programming selections can be added as a row in the schedule grid 120. Similarly, as the user ends a communication with a particular contact, the schedule grid 120 may be changed or reduced, such as by the elimination of the channel representing that particular contact's media selections.”), wherein a first respective representation of the one or more first representations corresponding to a first person includes a visual indication of the first person (paragraph 86: “At box 304, the user's groups are identified. For example, the program guide system 100 may access the user's user profile on a local computer, or access a personal profile showing friends or (by extension) friends-of-friends information stored at a social networking site such as FACEBOOK or ORKUT. The result can be a list of users that represent the user's circle of friends. For example, the list may include the names of contacts such as Tim, Mary, Adam and TJ corresponding to contacts that may be displayed in the social networking area 117. The list may also include social networking groups to which the user belongs, such as gardening or woodworking groups.”); and a second region that includes one or more second representations corresponding to one or more media (paragraph 38: “The landing page 104 also includes a schedule grid 120. The schedule grid 120 can be displayed adjacent to and side-by-side with the social networking area 117. The schedule grid 120 presents programming for a particular geographic location. A user may specify or change his or her location by selecting a change location control 122 and by making an input, such as a postal code (e.g., a ZIP code) or city and state names. The selected location may also be used to determine the programs presented in the list 110”), wherein a second respective representation of the one or more second representations corresponding to a first media includes a visual indication of the first media (paragraph 38: “The landing page 104 also includes a schedule grid 120. The schedule grid 120 can be displayed adjacent to and side-by-side with the social networking area 117. The schedule grid 120 presents programming for a particular geographic location. A user may specify or change his or her location by selecting a change location control 122 and by making an input, such as a postal code (e.g., a ZIP code) or city and state names. The selected location may also be used to determine the programs presented in the list 110”), and an indication of a popularity of the first media (paragraph 58: “Programs in the schedule grid 120 that also appear in the user's personal channel 128 or the channels of other contacts can be highlighted by color or shading. For example, "24" cells 166a, 166c and 166d have one type of highlighting, while "Tonight Show" cells 130 and 166e have another type of highlighting, and so on. The highlighting may be, for example, a shading, color, grid cell size, or cell border thickness that differentiates the schedule grid programs. In certain implementations, the shading, coloring, or sizing varies based on, for example, the number of contacts (including the user) that have selected the program or by popularity information associated with the program (such as television ratings information, internet click data, or information reflected the change in either). One manner in which such popularity may be shown is by relative colors of the cells in a grid, similar to the display of a thermal map, with colors ranging steadily from blue (least popular) to red (most popular), or another appropriate color scheme.”); while displaying the user interface, receiving, via the one or more input devices, a first input selecting the first respective representation corresponding to the first person; in response to receiving the first input, displaying, via the display device, information associated with the first person (paragraph 36: “In some implementations, the media symbol and description 123 may be a clickable link that automatically allows the user to begin viewing (or listening to) the contact's current media program. The user may click on the media symbol and description 123, to switch their media display device to match that of the contact. In addition, the user may click on the name of the contact or the graphic depiction of the contact to start a chat session with them, or otherwise communicate with them. In this way, the user can opt into whatever activity their friends are doing, and then have discussions with their friends, such as by using instant messaging or audio chat.”); while displaying the user interface, receiving, via the one or more input devices, a second input selecting the second respective representation corresponding to the first media; and in response to receiving the second input, displaying, via the display device, a user interface corresponding to the first media (paragraph 55 and 56: “The user may also click on a particular entry in the schedule grid 120, and doing so may have several results (in addition, for example, to permitting the user to watch that show). For example, the user's social networking area 117 may be updated (e.g., by shading) to indicate the contacts that are currently enjoying that show or may be in the near future. At the same time, the social networking areas 117 of other contacts may be updated to indicate what the user is watching. If the user clicks on a particular media symbol and description 123 displayed for a particular contact, the corresponding television show may pop up on the screen. The screen may also include instant messaging features by which the user may communicate to others who are watching the show. For example, contact Tim may be watching "24," as indicated in cell 166c in the schedule grid 120 and by the media symbol and description 123a. By clicking on the media symbol and description 123a, the user can immediately join the same show as Tim and communicate with Tim (and perhaps others who are watching the same show) in an instant messaging window, such as that depicted in FIG. 1C.”).

With regard to claim 2:
Gossweiler discloses the method of claim 1, wherein the indication of the popularity of the first media comprises a number of friends that have consumed the first media. (paragraph 58: “Programs in the schedule grid 120 that also appear in the user's personal channel 128 or the channels of other contacts can be highlighted by color or shading. For example, "24" cells 166a, 166c and 166d have one type of highlighting, while "Tonight Show" cells 130 and 166e have another type of highlighting, and so on. The highlighting may be, for example, a shading, color, grid cell size, or cell border thickness that differentiates the schedule grid programs. In certain implementations, the shading, coloring, or sizing varies based on, for example, the number of contacts (including the user) that have selected the program or by popularity information associated with the program (such as television ratings information, internet click data, or information reflected the change in either). One manner in which such popularity may be shown is by relative colors of the cells in a grid, similar to the display of a thermal map, with colors ranging steadily from blue (least popular) to red (most popular), or another appropriate color scheme.”).


With regard to claim 3:
Gossweiler discloses the method of claim 1, wherein the first region includes a first row of representations, including the one or more first representations of different people (paragraph 86: “At box 304, the user's groups are identified. For example, the program guide system 100 may access the user's user profile on a local computer, or access a personal profile showing friends or (by extension) friends-of-friends information stored at a social networking site such as FACEBOOK or ORKUT. The result can be a list of users that represent the user's circle of friends. For example, the list may include the names of contacts such as Tim, Mary, Adam and TJ corresponding to contacts that may be displayed in the social networking area 117. The list may also include social networking groups to which the user belongs, such as gardening or woodworking groups.”); and the second region includes a second row of representations, including the one or more second representations corresponding to one or more media (paragraph 38: “The landing page 104 also includes a schedule grid 120. The schedule grid 120 can be displayed adjacent to and side-by-side with the social networking area 117. The schedule grid 120 presents programming for a particular geographic location. A user may specify or change his or her location by selecting a change location control 122 and by making an input, such as a postal code (e.g., a ZIP code) or city and state names. The selected location may also be used to determine the programs presented in the list 110”).

With regard to claim 10:
Gossweiler discloses the method of claim 1, wherein the information associated with the first person includes media corresponding to the first person (paragraph 36: “In some implementations, the media symbol and description 123 may be a clickable link that automatically allows the user to begin viewing (or listening to) the contact's current media program. The user may click on the media symbol and description 123, to switch their media display device to match that of the contact. In addition, the user may click on the name of the contact or the graphic depiction of the contact to start a chat session with them, or otherwise communicate with them. In this way, the user can opt into whatever activity their friends are doing, and then have discussions with their friends, such as by using instant messaging or audio chat.”).


With regard to claim 12:
Gossweiler discloses The method of claim 1, wherein the second respective representation corresponding to the first media includes a description associated with (paragraph 48 and 56: “Certain selections, such as clicking on a cell 130 for a particular program, may cause a details page (see FIG. 1D) to be displayed. The details page 106 includes a program details area 132. The program details area 132 presents detailed information regarding the program, such as a genre of the program, a runtime length of the program, names of performers in the program, a content rating of the program, a quality rating of the program, and a synopsis of the program. The program details area 132 also includes an upcoming episodes area 136. The upcoming episodes area 136 presents a list of the upcoming episodes for the program. The list may include detail information such as an episode title, a time for the showing, and a channel on which the showing is to occur.”).

With regard to claim 13:
Gossweiler discloses The method of claim 1, wherein the user interface corresponding to the first media includes additional information about the first media  (paragraph 48 and 56: “Certain selections, such as clicking on a cell 130 for a particular program, may cause a details page (see FIG. 1D) to be displayed. The details page 106 includes a program details area 132. The program details area 132 presents detailed information regarding the program, such as a genre of the program, a runtime length of the program, names of performers in the program, a content rating of the program, a quality rating of the program, and a synopsis of the program. The program details area 132 also includes an upcoming episodes area 136. The upcoming episodes area 136 presents a list of the upcoming episodes for the program. The list may include detail information such as an episode title, a time for the showing, and a channel on which the showing is to occur..”).

Claim 16 is rejected for the same reason as claim 1. 

Claim 17 is rejected for the same reason as claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 5, 6, 11  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gossweiler, Pub. No.: 2012/0110621A1, in view of Wiser et al., Pub. No.: 2010/0031162A1. 
With regard to claim 4:
Gossweiler discloses displaying, in the user interface, one or more third representations of a search bar (Fib. 1B). 

However Wiser discloses the aspect comprising: displaying, in the user interface, one or more representations of live media, wherein a respective representation of the one or more representations corresponding to first live media includes a visual indication of a live status of the first live media, a description of the first live media, and an image corresponding to the first live media. (paragraph 284: “. In some embodiments, each programming selection displays a thumbnail image or video 3010 representing the program along with metadata for the program, including, but not limited to, brief description, status (e.g. live or in the near future), network, duration, rating, and so forth. In some embodiments, when a particular selection from the list of selections is highlighted, a screen portion 3012 will display further information about the selection such as a summary of the program.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Wiser to Gossweiler so the user would be able to view a live media to be updated on live event that are occurring without having to go another interface. 

With regard to claim 5:
(Wiser paragraph 284: “. In some embodiments, each programming selection displays a thumbnail image or video 3010 representing the program along with metadata for the program, including, but not limited to, brief description, status (e.g. live or in the near future), network, duration, rating, and so forth. In some embodiments, when a particular selection from the list of selections is highlighted, a screen portion 3012 will display further information about the selection such as a summary of the program.”).
.

With regard to claim 6:
Gossweiler and Wiser disclose the method of claim 4, wherein the third respective representation corresponding to the first live media includes an indication of a source associated with the first live media. (Wiser, The network that produced the content is the source of the content, paragraph 284: “. In some embodiments, each programming selection displays a thumbnail image or video 3010 representing the program along with metadata for the program, including, but not limited to, brief description, status (e.g. live or in the near future), network, duration, rating, and so forth. In some embodiments, when a particular selection from the list of selections is highlighted, a screen portion 3012 will display further information about the selection such as a summary of the program.”).


Gossweiler and Wiser disclose the method of claim 1, wherein the second respective representation corresponding to the first media includes an indication of a source associated with the first media. (Wiser fig. 28, part 2808 wherein the source is ABC, paragraph 270: “FIG. 28 is a schematic screenshot illustrating an UI 2800 in accordance with some embodiments. The UI 2800 is organized in a menu structure to facilitate a logical and intuitive way of searching, exploring, accessing, requesting, and viewing content. UI 2800 presents an interface 2802 titled "John's My Shows" that presents contents specifically tailored for the viewer John. The interface 2802 uses a three-way partitioning scheme, where each of the partitions 2804, 2806, and 2808 has its own logical function. Navigational functions such as moving through menus and submenus are generally performed on the left hand side partition 2804. This left hand side partition 2804 may display menu "stacks" 2810 containing menu items 2812 representing contents selected for a viewer. These menu items 2812 are categorized into "Top Picks," "What's New," "My Genres," "My Channels," and "My Movies." As described in further detail below, each menu item 2812 within menu 2810 may be further broken down into subcategories. For example, the "My Movies" menu item/category displayed under the top level menu 2810 may be further separated into genres, new movies, movies viewed by the viewer, movies selected for the viewer, and so forth. Similarly, a category "My Saved Programs" under the top level menu 2810 may be further separated into subcategories that group all saved contents by title, by expiration date, by date recorded, by channels, by genre, and so forth.”). 


Claim 7, 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gossweiler, Pub. No.: 2012/0110621A1, in view Patterson, Pub. NO.: 2011/0321072A1. 
With regard to claim 7:
Gossweiler discloses displaying, in the user interface, one or more third representations of a search bar (Fib. 1B). 
Gossweiler does not disclose the aspect of displaying, in the user interface, one or more third representations corresponding to one or more collections of media, wherein a third respective representation of the one or more third representations corresponding to a first collection of media includes an image corresponding to the first collection of media, a description corresponding to the first collection of media, and an indication of a number of media items in the first collection of media that are available for viewing.
However Patterson discloses the aspect of displaying, in the user interface, one or more third representations corresponding to one or more collections of media, wherein a third respective representation of the one or more third representations corresponding to a first collection of media includes an image corresponding to the first collection of media, a description corresponding to the first collection of media, and an indication of a number of media items in the first collection of media that are (paragraph 79: “The resulting list of matching ranked channels is displayed 1000 to the user through the subscriber interface. In addition to the list of matching ranked channels, the subscriber interface may also display a short summary 1020 of the channels in the list, screen captures 1030 or title images of the channels, channel price, channel ranking 1040, the description tags of the channel, or other relevant details of the channel (e.g., number of subscribers, number of videos, provider name 1050). The user may also filter the list to show all channels, only free channels, or only premium channels.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Patterson to Gossweiler so the user would know about the contents in the collection of videos which includes the number of videos an image and description to be able to make a more informed decision on whether to consume the media collection. 

With regard to claim 8:
Gossweiler and Patterson disclose the method of claim 7, wherein the third respective representation corresponding to the first collection of media includes an indication of a source associated with the first collection of media (Patterson paragraph 79: “The resulting list of matching ranked channels is displayed 1000 to the user through the subscriber interface. In addition to the list of matching ranked channels, the subscriber interface may also display a short summary 1020 of the channels in the list, screen captures 1030 or title images of the channels, channel price, channel ranking 1040, the description tags of the channel, or other relevant details of the channel (e.g., number of subscribers, number of videos, provider name 1050). The user may also filter the list to show all channels, only free channels, or only premium channels.”). 

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gossweiler, Pub. No.: 2012/0110621A1, in view Patterson, Pub. NO.: 2011/0321072A1, and further in view of Wiser.
With regard to claim 9: 
 	Gosseweiler and Patterson do not disclose the aspect comprising while displaying the one or more third representations corresponding to one or more collections of media, receiving, via the one or more input devices, a scrolling input directed to the one or more third representations; and in response to receiving the scrolling input, scrolling the one or more third representations in accordance with the scrolling input.
However Wiser discloses the aspect wherein while displaying the one or more third representations corresponding to one or more collections of media, receiving, via the one or more input devices, a scrolling input directed to the one or more third representations; and in response to receiving the scrolling input, scrolling the one or more third representations in accordance with the scrolling input (paragraph 317: “In some embodiments, a graphical treatment above the content menu 4208 indicates the number of programs listed in content menu 4208. Each content menu item in content menu 4208 has a channel logo displayed to the left of the program information. The first line displays the program title, the second line displays the start and end time followed by the date it airs. For movies that air on TV, the first line may display the title of the movie followed by the release year in parenthesis. The second line may display the start and end time followed by the date it airs on TV. The airing status of the program may be displayed by a change in color of the time and date. Programs that are currently on live will be displayed in a different color than those that are upcoming in the future. Channels in the content menu 4208 may be listed in the order of local broadcast channels first (e.g. 1-69), followed by the cable channels listed alphabetically. Now that the highlight is over the content menu 4208, browsing is achieved by scrolling down the content menu 4208 until whatever the viewer was looking for is highlighted. In some embodiments, selecting a program from the content menu 4208 may lead to one of two things: (i) if the program is currently live, selecting the program will take the viewer to watching that program in full screen, and (ii) if the program is showing at a later time on a live channel, selecting that program will display a popup window giving the viewer options as to what to do next. In some embodiments, these options include tuning in to the channel, setting a reminder, and setting to record if the program has not already been set to record.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Wiser to Gossweiler and  Patterson so the user can quickly and easily scroll through the video contents and allow more contents to be in a channel without having to display them all at the same time. 



Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gossweiler, Pub. No.: 2012/0110621A1, in view Patterson, Pub. NO.: 2011/0321072A1, and further in view of Roberts et al., Pub. No.: 2012/0173991A1. 
With regard to claim 14:
Gossweiler discloses displaying, in the user interface, one or more third representations of a search bar (Fib. 1B). 
Gossweiler does not disclose the aspect of displaying, in the user interface, one or more third representations of recommended media, wherein the recommended media are selected based on a number of people that are consuming the recommended media, and a third respective representation of the one or more third representations corresponding to first recommended media is selectable to display additional information associated with the first recommended media. 	However Roberts discloses the aspect of displaying, in the user interface, one or more third representations of recommended media, wherein the recommended media are selected based on a number of people that are consuming the recommended media (paragraph 52: “To illustrate, a first area of virtual world 302 and/or group of display elements 304 may be associated with and include display elements 304 representative of media content instances that are specifically recommended for the user (e.g., based on the user's preferences, viewing tendencies, ratings, etc.), a second area of virtual world 302 and/or group of display elements 304 may include display elements 304 representative of media content instances that are currently "hot" or popular (e.g., based on viewing statistics and/or ratings) among the general public or within a particular group of users, a third area of virtual world 302 and/or group of display elements 304 may include display elements 304 representative of media content instances associated with a particular genre (e.g., action), and a fourth area of virtual world 302 and/or group of display elements 304 may include display elements 304 representative of media content instances that have recently been viewed, are currently being viewed, and/or have been recommended by one or more of the user's social media contacts. Accordingly, a user may selectively navigate between different areas of virtual world 302 and/or groups of display elements 304 to discover and/or access corresponding media content instances.”), and a third respective representation of the one or more third representations corresponding to first recommended media is selectable to display additional information associated with the first recommended media (paragraph 53: “Accordingly, a user may selectively navigate within a particular group of display elements 304 (e.g., navigate from the top down and/or from the center out) to discover and/or access media content of a desired relevance, popularity, and/or rating. In some examples, the relative positioning/ranking of display elements 304 within a group may dynamically change in accordance with changing user preferences, moods, and/or tendencies. In additional or alternative examples, groups of display elements 304 may be organized in any other suitable manner and/or in accordance with any other suitable information.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Wiser to Gossweiler so the user is . 

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gossweiler, Pub. No.: 2012/0110621A1, in view Patterson, Pub. NO.: 2011/0321072A1, and further in view of Rhee et al., Pub. No.: 2011/0093415A1. 
With regard to claim 15:
Gossweiler discloses displaying, in the user interface, one or more third representations of a search bar (Fib. 1B). 
Gossweiler does not disclose the aspect of displaying, in the user interface, one or more third representations of recommended media, wherein the recommended media are selected based on a history of a user of the electronic device, and a third respective representation of the one or more third representations corresponding to first recommended media is selectable to display additional information associated with the first recommended media.
However Rhee discloses the aspect of displaying, in the user interface, one or more third representations of recommended media, wherein the recommended media are selected based on a history of a user of the electronic device (paragraph 29: “In another aspect, there is provided a computer-readable storage medium having stored therein program instructions to cause a processor to execute a content recommendation method including recording user history information of a user of a personal communication terminal that includes at least one of a web browsing service or in which mobile communication is possible, generating preference information of the user based on the user history information, extracting a recommended content based on the preference information, categorizing the recommendation content by category type, and displaying, on a display, the recommended content based on the preference information.”), and a third respective representation of the one or more third representations corresponding to first recommended media is selectable to display additional information associated with the first recommended media (paragraph 75: “If one of the recommended contents is selected by the user, recommended contents similar to the selected recommended content may be additionally shown in a More Like This (MLT) region as shown in the D4 region. Accordingly, the recommendation content extracting unit may further extract the recommended contents similar to the selected recommended content, and the display unit may further display the similarly recommended content. For example, the display unit may display the similarly recommended content below the recommendation content grids in chronological order.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Wiser to Gossweiler so the user is recommended to media based on user’s viewing history. The user can easily select these media to consume and is likely enjoy based on what kind of media that the user enjoyed in the past. 

Pertinent Arts

Gossweiler et al., Pub. NO. ;2008/0276279: Sharing video media with friends and family and the interface for view shared content by each individual. 
Im et al., Pub. No.: 2013/0291037:  Side bar for discussing live video content and sharing related content. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DI XIAO/Primary Examiner, Art Unit 2179